Citation Nr: 0715799	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  03-17 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for left buttock 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served on active duty from July 1959 to June 
1962.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2003 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that granted service connection for a scar residual of 
pilonidal cyst of the left buttock, evaluated as zero percent 
disabling, effective from August 7, 2002.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
original rating, the Board has characterized the rating issue 
on appeal as set forth on the title page.

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge in August 2004.  The 
transcript is of record.  The case was remanded for 
additional development in June 2004, October 2004, and 
February 2006.


FINDING OF FACT

Left buttock wound scar is deep, indurated, adheres to 
underlying tissue, and there is evidence of tissue 
destruction, numbness and paresthesias over the area in 
contrast to surrounding skin; the appellant complains of 
pain, tenderness and pain on sitting for extended periods.




CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for left 
buttock scar have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800-7805 (2002)/(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that the symptoms associated with his 
service-connected left buttock scar are more disabling that 
contemplated by the current disability evaluation and warrant 
a compensable rating. 

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to an evaluation in 
excess of zero percent for left buttock scar has been 
accomplished.  As evidenced by the statement of the case, and 
the supplemental statement of the case, the appellant has 
been notified of the laws and regulations governing 
entitlement to the benefit sought.  This discussion also 
served to inform him of the evidence needed to substantiate 
the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in 
December 2003, November 2004, February 2005 and April 2006, 
the RO informed the appellant of what the evidence had to 
show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  Such notification, in 
conjunction with the statement of the case, has fully 
apprised the appellant of the evidence needed to substantiate 
this claim.  He has also been advised to submit relevant 
evidence or information in his possession. 38 C.F.R. 
§ 3.159(b).  The appellant has been specifically notified 
regarding the criteria for rating any disability or an award 
of an effective date when service connection is granted.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, 
although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled." Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA. See also Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006).

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to an evaluation in 
excess of zero percent for left buttock scar.  The case was 
remanded for additional development on three occasions during 
the course of the appeal.  The veteran has been afforded 
three VA examinations.  He presented testimony on personal 
hearing on appeal in August 2004.  There is no indication 
from either the appellant or his representative that there is 
outstanding evidence that has not been considered.  The Board 
thus finds that further assistance from VA would not aid the 
veteran in substantiating the claims.  Therefore, VA does not 
have a duty to assist that is unmet with respect to the issue 
on appeal. The claim is ready to be considered on the merits. 
See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991)

Law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp 
2006); 38 C.F.R. § Part 4 (2006).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned. 38 C.F.R. § 4.7 (2006).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2006).

The veteran's left buttock scar is rated under Diagnostic 
Code 7805 38 C.F.R. § 4.118, but other rating criteria for 
scars also apply.

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities. See 38 C.F.R. § 4.118 (2002).  
Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, VA must address both rating 
criteria.  However, if the revised version of the regulation 
allows for the award of a higher rating, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002 & Supp. 2005) can be no earlier than the effective date 
of the change in the regulation. Thus, the Board may apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change. See VAOPGCPREC 3-
2000 (2000).

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7803 allowed for a 10 percent rating when scarring was 
superficial, poorly nourished, with repeated ulceration.  
Diagnostic Code 7804 provided for a 10 percent rating for 
scars that were painful and tender on objective 
demonstration.  Under Diagnostic Code 7805 other scars were 
rated on limitation of function of the body part affected. 38 
C.F.R. § 4.118 (2002).

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7801 allows for a 10 percent rating for scars that are deep 
or that cause limited motion if of an area exceeding 6 square 
inches.  A 20 percent rating is warranted for such scarring 
if exceeding 12 square inches. Diagnostic Code 7802 provides 
for a 10 percent rating for scars, other than on the head, 
face, or neck, that are superficial and that do not cause 
limited motion with an affected area of 144 square inches or 
greater.  Under Diagnostic Code 7803, a 10 percent rating is 
warranted for unstable superficial scars.  A 10 percent 
rating is warranted for superficial scars that are painful on 
examination under Diagnostic Code 7804.  The rating criteria 
under Diagnostic Code 7805 indicate that other scars are to 
be rated on the basis of limitation of the affected part. 38 
C.F.R. § 4.118 (2006).

Factual background and legal analysis

The veteran underwent drainage and surgical repair of a 
pilonidal cyst of the left buttock during service and had 
residual scarring.  Examinations in December 2002, November 
2004 and August 2006 noted that the site was well-healed, and 
stable, without evidence of pain on palpation, inflammation, 
ulceration or limitation of motion of the body part affected.  
It has been noted that disfigurement is no more than slight.  
The service-connected scar does not exceed 6 square inches.  
The record reflects, however, that the appellant, a trucker, 
has consistently reported that he has slight tenderness, 
discomfort and pain, especially after sitting for extended 
periods.  Although the scar was described as superficial in 
2004, more recent VA examination in 2006 discloses that the 
scar is deep, notably indurated and adheres to underlying 
tissue.  It was reported that there is tissue destruction, 
with numbness and paresthesias over the area in contrast to 
surrounding skin.  While the service-connected scar is not an 
area that exceeds 6 square inches under 38 C.F.R. § 4.118, 
Diagnostic Code 7801, the Board finds that when the symptoms 
and findings are evaluated against the rating criteria set 
forth above, pathology associated with the left buttock scar 
more closely approximates the rating for the next higher 
disability evaluation.  The Board thus resolves the benefit 
of the doubt in favor of the veteran by finding that a 10 
percent disability rating has been warranted since the date 
of service connection.  See Fenderson, supra.  


ORDER

An initial evaluation of 10 percent is granted for left 
buttock scar, subject to controlling regulations governing 
the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


